MANDATE

THE STATE OF TEXAS

TO THE 348TH DISTRICT COURT OF TARRANT COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on August 27, 2014, the cause upon appeal to
revise or reverse your judgment between

Federal National Mortgage Association, Appellant

V.

Summit Residential Services, LLC, as Trustee for The Hobby Falcon 2212 Land Trust, Appellee

No. 04-13-00775-CV and Tr. Ct. No. 348-263863-13

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the judgment of the
trial court is AFFIRMED.

     We ORDER that Summit Residential Services, LLC, as Trustee for The
Hobby Falcon 2212 Land Trust, recover its costs of this appeal from Federal
National Mortgage Association.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on February 3, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-13-00775-CV

                             Federal National Mortgage Association

                                                     v.

     Summit Residential Services, LLC, as Trustee for The Hobby Falcon 2212 Land Trust

            (NO. 348-263863-13 IN 348TH DISTRICT COURT OF TARRANT COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          KENNETH HARTER
CLERK'S RECORD                     $30.00   PAID            FEDERAL NAT'L MORTG ASSOC
MOTION FEE                         $10.00   E-PAID          KIMBERLY HILL
FILING FEE PAID TO COURT
THAT TRANSFERRED CASE             $195.00   PAID


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


        Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this February 3, 2015.

                                                          KEITH E. HOTTLE, CLERK


                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853